 Case 1:21-mc-00086-CFC Document 52 Filed 08/26/21 Page 1 of 9 PageID #: 821




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE


IN RE APPLICATION OF                         )
THE LIVERPOOL LIMITED                        ) MISC. No. 21-MC-86-CFC
PARTNERSHIP,                                 )
Petitioner, for an Order Pursuant to         )
28 U.S.C. § 1782 to Conduct Discovery        )
for Use in a Foreign Proceeding.             )


                           MEMORANDUM ORDER

      Pending before me is an application filed by the Liverpool Limited

Partnership pursuant to 28 U.S.C. § 1782 for an order authorizing it to issue a

subpoena to Bank of America Corporation (BAC) for discovery to be used in an

appraisal action pending in Japan in which Liverpool seeks a determination of the

fair value of its shares of LINE Corporation. D.I. 2 ,r 1. BAC is a Delaware

corporation and the parent company of BofA Securities Japan Co., Ltd. D.I. 6 ,r 2.

BAC opposes the § 1782 application.

      Liverpool seeks by the requested subpoena ( 1) documents relating to the role

of BofA Securities in advising the Special Committee of LINE' s Board of

Directors on the fairness ofLINE's tender offer and share consolidation

transactions with minority shareholders and (2) Rule 30(b)(6) deposition testimony

on that topic and on the topic ofBAC's efforts to comply with the subpoena's
 Case 1:21-mc-00086-CFC Document 52 Filed 08/26/21 Page 2 of 9 PageID #: 822




document request. D.I. 6-1. Neither BAC nor BofA Securities is a party in the

Japanese appraisal action. D.I. 3 at 1, 14.

      A district court has authority to grant an application under§ 1782 when

three statutory conditions are met: ( 1) the person from whom discovery is sought

"resides or is found" within the district; (2) the discovery is "for use in a

proceeding before a foreign or international tribunal"; and (3) the application is

made by an "interested person." 28 U.S.C. § 1782(a); see also In re Bayer AG,

146 F.3d 188, 193 (3d Cir. 1998).

      BAC does not dispute that the second and third conditions are satisfied here.

BAC contends that the first condition is not met because the requested documents

"reside-if anywhere-in Japan with BofA Securities." D.I. 23 at 11. BofA

Securities, however, is not the target of the subpoena. Liverpool seeks to serve the

subpoena on BAC, not BofA Securities; and BAC is a Delaware corporation and

therefore it resides and is found in this District. Accordingly, the first condition of

§ 1782 is satisfied here. (To be clear, and so there is no doubt about how to

interpret this Memorandum Order, because BAC is a Delaware corporation and the

parent of BofA Securities, documents that "reside" with BofA Securities are

nonetheless in BAC's possession, custody, and control. E.1 duPont de Nemours &

Co. v. Phillips Petroleum Co., 621 F. Supp. 310, 312 n. 3 (D. Del. 1985).)


                                           2
 Case 1:21-mc-00086-CFC Document 52 Filed 08/26/21 Page 3 of 9 PageID #: 823




      If the statutory conditions are satisfied, the decision to grant a § 1782

application lies within the district court's discretion. Intel Corp. v. Advanced

Micro Devices, Inc., 542 U.S. 241, 264 (2004). The Court identified in Intel four

factors relevant to that discretionary determination: ( 1) whether the person from

whom discovery is sought is a participant in the foreign proceeding; (2) the nature

of the foreign tribunal, the character of the foreign proceedings, and the receptivity

of the foreign government to federal judicial assistance; (3) whether the request

conceals an attempt to circumvent foreign proof-gathering restrictions or other

policies; and (4) whether the request is unduly intrusive or burdensome. Id. at

264--65. "A court should apply these factors in support of § 1782' s 'twin aims' of

'providing efficient assistance to participants in international litigation and

encouraging foreign countries by example to provide similar assistance to our

courts."' In re Biomet Orthopaedics Switzerland GmBh, 742 F. App'x 690,696

(3d Cir. 2018) (quoting Intel, 542 U.S. at 252).

      Having considered and balanced the Intel factors and twin aims of§ 1782(a),

I will grant Liverpool's application insofar as its subpoena seeks the production of

documents and deposition testimony about the documents and "the method by

which such [d]ocuments were identified, collected, and reviewed for production."

D.I. 6-1 at 9 (topic 1). I will otherwise deny the application.

                                           3
 Case 1:21-mc-00086-CFC Document 52 Filed 08/26/21 Page 4 of 9 PageID #: 824




      First, neither BAC nor BofA Securities is a participant in the Japanese action

and therefore the first Intel factor favors compelling the discovery sought by

Liverpool. See Intel, 542 U.S. at 264 (noting that "nonparticipants in the foreign

proceeding may be outside the foreign tribunal's jurisdictional reach; hence, their

evidence, available in the United States, may be unobtainable absent § 1782(a)

aid."). Second, BAC has not identified any reason to believe that the Japanese

court will refuse to consider the evidence Liverpool seeks by its proposed

subpoena. Thus, the second Intel also weighs in favor of granting Liverpool's

application.

      Third, BAC has not demonstrated that the proposed subpoena conceals an

attempt by Liverpool to circumvent Japan's proof-gathering restrictions or other

policies. BAC does not identify in its briefing a discovery restriction or policy that

applies to Japanese appraisal proceedings, let alone show that Liverpool is

attempting to circumvent such a restriction or policy. The only restrictions on

discovery BAC identifies are restrictions Japan imposes on the taking of

depositions for United States judicial proceedings, see D.I. 23 at 18, and

restrictions Japan's Act on the Protection of Personal Information (APPi) places on

"the transfer or disclosure of personal information to a third party located outside

ofJapan," D.I. 23 at 18-10 (emphasis added). Although these restrictions might

                                          4
Case 1:21-mc-00086-CFC Document 52 Filed 08/26/21 Page 5 of 9 PageID #: 825




bear on the fourth Intel factor (i.e., whether complying with the discovery

requested in the § 1782 application would be unduly burdensome) they have no

relevance to the third Intel factor. BAC's position that the third Intel factor favors

denial of Liverpool's application is also contradicted by its statement that

"Japanese courts can compel the production" of the documents and witnesses

covered by the proposed subpoena. D .I. 23 at 17. If Japanese rules and policies

allow the discovery sought by Liverpool's subpoena without restriction, Liverpool

can't logically be accused of circumventing those rules and policies.

      Finally, with respect to the fourth Intel factor, BAC argues as follows:

                    Petitioner has made no attempt to narrowly tailor
             its requests. Instead, Petitioner broadly lists every
             category of conceivable relevance to the LINE
             transaction-including: all documents and
             communications exchanged with any member of the
             board, the Special Committee, the Company, or their
             advisors relating to the transaction or any alternatives
             contemplated by the Company; all documents and
             communications exchanged with the Buyer Group
             concerning the Company; and all documents exchanged
             with any financial advisor of the Buyer Group Petitioner
             then seeks to have BAC testify concerning " [a]11
             [d]ocuments produced ... in response to the subpoena."
             What is more, the proposed subpoena would give
             Respondent a meager 21 days to respond.

                   The subpoena poses an additional and significant
             burden by requesting documents that BAC neither
             possesses nor controls. As discussed in Section I.A,
             supra, the documents Petitioner seeks are located in
                                           5
 Case 1:21-mc-00086-CFC Document 52 Filed 08/26/21 Page 6 of 9 PageID #: 826




             Japan and reside-if anywhere within the Bank of
             America enterprise-with BAC's Japanese subsidiary.
             Even if BAC had control over the documents, which it
             does not, the subpoena would require BAC to import
             these documents from Japan, translate the documents,
             and have U.S. attorneys review the documents-only
             then to have the documents eventually shipped back to
             Japan for use in a Japanese appraisal proceeding.
             Similarly, witnesses with knowledge of the transaction
             reside in Japan and because it is currently not possible to
             hold a deposition in Japan, BAC would be required to fly
             a Japanese witness to the U.S. at an immense burden to
             both BAC and the witness in the midst of a global
             pandemic, or alternatively, somehow educate a Delaware
             resident with no personal knowledge using documents
             from Japan.

D.I. 23 at 20-22 (citations omitted) (emphasis in the original).

      I reject BAC's complaints that Liverpool made no attempt to narrowly tailor

its requests and that the subpoena broadly listed "every category of conceivable

relevance to the LINE transaction." The scope of the categories of subject matter

sought by the subpoena is reasonable given the nature of and BofA Securities' role

in the transactions at issue in the appraisal action. I also reject out of hand BAC's

complaint that the subpoena seeks "all documents" related to those categories of

documents. BAC offers no hint, let alone an estimate, of the number of documents

covered by the subpoena.

      BAC's assertion that the subpoena "request[s] documents that BAC neither

possesses nor controls" is, as noted above, wrong as a matter of law. See E.l
                                          6
    Case 1:21-mc-00086-CFC Document 52 Filed 08/26/21 Page 7 of 9 PageID #: 827




duPont de Nemours, 621 F. Supp. at 312 n. 3. And its contention that "the

subpoena would require it to import these documents from Japan, translate the

documents, and have U.S. attorneys review the documents-only then to have the

documents eventually shipped back to Japan for use in a Japanese appraisal

proceeding" is ill founded. The documents are sought for use in a Japanese

proceeding and can be produced in electronic form. There is, therefore, no

requirement that the documents be translated or physically imported into the

United States; nor is it the case that the documents must be reviewed by attorneys

in the United States. Moreover, to the extent that BAC wants to review the

documents in the United States, it can conduct that review using computers and

therefore does not have to physically import the documents into this country. 1




1
  To the extent BAC meant to argue that Japan's APPi made it unduly burdensome
for it to co_mply with the requested subpoena, I reject that argument. BAC alleges,
without elaboration or a supporting declaration from a Japanese law expert, that
Liverpool's "discovery request would likely violate" the APPi. D.I. 23 at 18. But
BAC acknowledges that the APPi covers only "information relating to an
individual living in Japan from which the identity of the individual can be
ascertained, including information containing their name, date of birth, or other
identifiable descriptions." D.I. 23 at 19 n.6. BAC does not allege, and there is no
reason to believe, that the documents covered by the subpoena contain this type of
information. Thus, it does not appear that complying with the subpoena will
implicate the APPi. In the event BAC identified responsive documents that did
contain information covered by the APPi, it could redact the information and seek
an appropriate protective order from this Court.
                                         7
 Case 1:21-mc-00086-CFC Document 52 Filed 08/26/21 Page 8 of 9 PageID #: 828




      There is, however, much merit to BAC's complaint that it would be unduly

burdensome for it to produce a corporate designee to provide deposition testimony

about the role of BofA Securities in advising the Special Committee of LINE' s

Board of Directors on the fairness of LINE' s tender offer and share consolidation

transactions with minority shareholders. Under the unique circumstances present

here, I find that requiring BAC to fly a witness from Japan to the United States for

a deposition is unduly burdensome because of the Covid-19 pandemic. Taking the

deposition in Japan, if that were even possible in the next few months, would also

be unduly burdensome. The restrictions Japan places on deposition testimony for

proceedings in the United States are burdensome generally and especially so at this

time because of the pandemic. See https://jp.usembassy.gov/depositions-in-

japan/? ga=2.150944758.1714128125.1629987276-213020741 l.1629987276.

Depositions in Japan for United States proceedings may not be taken by phone

and, with rare exceptions not applicable here, must occur on the property of the

United States Embassy or its Consulates, none of which are currently accepting

reservations for depositions. See id.

      NOW THEREFORE, at Wilmington on this Twenty-sixth day of August in

2021, it is HEREBY ORDERED that:




                                         8
Case 1:21-mc-00086-CFC Document 52 Filed 08/26/21 Page 9 of 9 PageID #: 829




     1. Petitioner's Application for an Order of Judicial Assistance Pursuant to

        28 U.S.C. § 1782 (D.I. 2) is GRANTED IN PART AND DENIED IN

       PART;

     2. The Application is GRANTED insofar as it seeks documents and

       deposition testimony regarding the documents and the methods by which

       the documents were identified, collected, and reviewed for production;

     3. The Application is otherwise DENIED.




                                                                  CHIEF JUDGE




                                       9
